SHANNON, Justice.
Appellee, Airborne Freight Corporation, sued appellant, CRB Marketing, upon a sworn account. After trial to the court, judgment was entered by the county court at law of Travis County for appellee for $1,063.12. We will reverse that judgment.
In response to appellee’s petition, appellant filed an answer which did not comply with Tex.R.Civ.P. 185.
Appellant’s first point of error is that the judgment should be reversed because it is *38supported by no evidence. We will grant that point of error. After proving up attorney’s fees, appellee rested. Appellee never offered and the court never received the sworn account into evidence.
To prove up a cause of action on a sworn account, the account must be offered in evidence. Hilton v. Musebeck Shoe Company, Inc., 505 S.W.2d 341, 344, 345 (Tex.Civ.App.1974, writ ref’d n. r. e.); Johnson v. Walker, 330 S.W.2d 508 (Tex.Civ.App.1959, no writ); Chisos Mining Co. v. Chicago Pneumatic Tool Co., 142 S.W.2d 549 (Tex.Civ.App.1940, writ dism’d jdgmt. cor.).
The judgment is reversed and judgment is here rendered that appellee take nothing.